The Court.

The common law gives no remedy whatever to or against executors for torts, or trespasses, &c. But the statute of Edzu. III. enables executors to bring those suits for injuries done to their testator. So that trespass would lie in this case. But even at common law, by waiving the tort, and going for the value of the property, the action of assumpsit survives as wellfor as against executors.
A respondeos ouster was ordered, and the case went afterwards to the jury to ascertain the value of the cattle.